United States Court of Appeals
                     For the First Circuit


No. 03-2035

       MS. M., as parent and next friend of K.M., a minor,

                      Plaintiff, Appellant,

                               v.

                   PORTLAND SCHOOL COMMITTEE,

                      Defendant, Appellee.



                          ERRATA SHEET

     The opinion of this Court issued on March 9, 2004 is amended
as follows:

     On page 8, line 2, "March 13, 2001" should be replaced with
"March 13, 2002"